ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An interview was held with Michael Tobin on Monday, May 23, 2022.  Authorization for this examiner’s amendment was given by Michael Tobin on Tuesday, May 24, 2022.

The application has been amended as follows: 
1. (Previously Presented) A wellbore isolation device comprising: 
a mandrel; 
a sealing element disposed around at least a portion of the mandrel, wherein the sealing element comprises a swellable material; and 
a delay coating disposed on at least a portion of an outer surface of the sealing element, wherein the delay coating comprises a cross-linked polymer, and the delay coating is configured to swell or degrade in a wellbore fluid; 
wherein the delay coating comprises a thiol polymer comprising a swellable functional group selected from a polyethylene glycol-based hydrogel, an aerogel, poly(lactic acid), poly(glycolic acid), poly(vinyl alcohol), and/or poly(N-isopropylacrylamide).  
2. (Original) The wellbore isolation device according to claim 1, wherein the delay coating has a glass transition temperature of from 80 °F to 180 °F.  
3. (Original) The wellbore isolation device according to claim 1, wherein the delay coating has a dissolution rate in water of 0.01 mm/day to 1.0 mm/day at a temperature of 200 °F.  
4. (Original) The wellbore isolation device according to claim 1, wherein the delay coating has a dissolution rate in water of 0.05 mm/day to 0.75 mm/day at a temperature of 200° F.  
5. (Original) The wellbore isolation device according to claim 1, wherein the cross-linked polymer is cross-linked by exposure to at least one of ultraviolet radiation, infrared radiation, or microwave radiation.  
6. (Canceled).  
7. (Previously Presented) The wellbore isolation device according to claim 1, wherein the delay coating is a tape wound around the outer surface of the sealing element.  
8. (Canceled).  
9. (Previously Presented) The wellbore isolation device according to claim 7, wherein the cross-linked polymer is cross-linked by exposure to at least one of ultraviolet radiation, infrared radiation, or microwave radiation.  
10. (Previously Presented) A method of isolating a portion of a wellbore comprising: 
disposing a tubular string comprising a wellbore isolation device incorporated therein within a wellbore in a subterranean formation, wherein the wellbore isolation device comprises: 
a cylindrical sealing element with an internal bore, wherein the sealing element comprises a swellable material that is configured to swell in a first wellbore fluid; and 
a delay coating disposed on at least a portion of an outer surface of the sealing element, wherein the delay coating comprises a cross- linked polymer and is configured to swell or degrade in a second wellbore fluid, 
introducing the second wellbore fluid within the wellbore to cause the delay coating to swell or degrade; and 
introducing the first wellbore fluid within the wellbore to cause the sealing element to swell such that the sealing element exhibits a radial expansion, 
wherein the second wellbore fluid may be the same or different from the first wellbore fluid; and 
wherein the delay coating comprises a thiol polymer comprising a swellable functional group selected from a polyethylene glycol-based hydrogel, an aerogel, poly(lactic acid), poly(glycolic acid), poly(vinyl alcohol), and/or poly(N-isopropylacrylamide).  
11. (Original) The method according to claim 10, wherein the delay coating is disposed on an entire outer surface of the sealing element and provides a fluid-tight seal between the outer surface of the sealing element and the wellbore.  
12. (Original) The method according to claim 10, wherein the delay coating has a glass transition temperature of from 80 °F to 180 °F.  
13. (Canceled).  
14. (Original) The method according to claim 10, wherein the first wellbore fluid is different from the second wellbore fluid.  
15. (Currently Amended) A method of manufacturing a wellbore isolation device comprising: 
disposing a sealing element around at least a portion of a cylindrical mandrel, wherein the sealing element comprises a swellable material; and 
disposing a delay coating on at least a portion of an outer surface of the sealing element, wherein the delay coating comprises a cross-linked polymer and is configured to swell or degrade in a wellbore fluid, 
wherein disposing the delay coating comprises spraying a first liquid onto the outer surface of the sealing element, wherein the first liquid comprises a cross-linkable polymer, and then spraying a second liquid onto the first liquid to cure the first liquid,
wherein the delay coating comprises a thiol polymer comprising a swellable functional group selected from a polyethylene glycol-based hydrogel, an aerogel, poly(lactic acid), poly(glycolic acid), poly(vinyl alcohol), and/or poly(N-isopropylacrylamide).  
16. (Previously Presented) The method according to claim 15, further comprising cross-linking the cross-linkable polymer.  
17. (Previously Presented) The method according to claim 16, wherein cross-linking the cross- linkable polymer comprises: exposing the first and second liquids to at least one of ultraviolet radiation, infrared radiation, or microwave radiation.  
18. (Canceled).  
19. (Currently Amended) The method according to claim 15, wherein disposing the delay coating comprises: winding a tape comprising the cross-linked polymer around the sealing element.  
20. (Previously Presented) The wellbore isolation device according to claim 1, wherein the swellable functional group comprises a polyethylene glycol-based hydrogel or an aerogel.  
21. (Previously Presented) The wellbore isolation device according to claim 1, wherein the swellable functional group comprises poly(lactic acid).  
22. (Previously Presented) The wellbore isolation device according to claim 1, wherein the swellable functional group comprises poly(glycolic acid).  
23. (Previously Presented) The wellbore isolation device according to claim 10, wherein the swellable functional group comprises a polyethylene glycol-based hydrogel or an aerogel.  
24. (Currently Amended) The method according to claim 15, wherein the second liquid comprises a catalyst, a cross-linking agent, and/or a hardener. [[;]]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674